Citation Nr: 0606988	
Decision Date: 03/10/06    Archive Date: 03/23/06

DOCKET NO.  04-16 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a seizure disorder.  

3.  Entitlement to an initial disability rating in excess of 
20 percent for diabetes mellitus, type II.

4.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The veteran served on active duty from October 1966 to August 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania.  In August 2005, the veteran appeared before 
the undersigned at a Travel Board hearing.  The transcript of 
that hearing is of record.

The issue of entitlement to TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Resolving reasonable doubt in the veteran's favor, the 
currently diagnosed PTSD is medically linked to a 
corroborated in-service stressor.

2.  There is no evidence of a seizure disorder in service or 
for many years thereafter and no competent evidence of a 
nexus between a seizure disorder and the veteran's period of 
active service.

3.  Since the effective date of the award of service 
connection, the veteran's service-connected diabetes mellitus 
has not required insulin. 


CONCLUSIONS OF LAW

1.  PTSD was incurred during active military service.  
38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2005); Pentecost v. Principi, 16 Vet. App. 124 (2002).

2.  A seizure disorder was not incurred in or aggravated by 
the veteran's period of active duty.  38 U.S.C.A. §§ 1110, 
1112, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309 (2005).

3.  The criteria for an initial rating in excess of 20 
percent for service-connected diabetes have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.119, Diagnostic 
Code 7913 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran claims entitlement to service connection for PTSD 
and a seizure disorder.  Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active service.  38 U.S.C.A. §§ 1110, 1131.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a), a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed inservice stressor.  See 38 C.F.R. § 3.304(f).  
The provisions of 38 C.F.R. § 4.125(a) require that a 
diagnosis of a mental disorder conform to the Diagnostic and 
Statistical Manual, Fourth Edition (DSM-IV).

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim for PTSD will vary 
depending on whether the veteran was "engaged in combat with 
the enemy."  Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  If 
the evidence establishes that the veteran was engaged in 
combat with the enemy or was a prisoner of war (POW), and the 
claimed stressor is related to combat or POW experiences (in 
the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service), the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f).  Where, however, the VA determines that the 
veteran did not engage in combat with the enemy and was not a 
POW, or the claimed stressor is not related to combat or POW 
experiences, the veteran's lay statements, by themselves, 
will not be enough to establish the occurrence of the alleged 
stressor.  Instead, the record must contain service records 
or other credible evidence corroborating the stressor.  West 
v. Brown, 7 Vet. App. 70, 76 (1994).

In a March 2003 statement of stressors, the veteran reported 
that, in mid-November or December 1967, he witnessed dead 
bodies being burned on the road to Saigon as well as the 
explosion of the mess-hall in which he and fellow soldiers 
had been watching a movie.  He recalls that some troops were 
badly hurt in this explosion.  VA outpatient treatment 
records as well as the veteran' Travel Board hearing 
testimony reflect his recollection of these stressful 
incidents.  

VA outpatient treatment records include an August 2003 Mental 
Health Clinic report which reflects a diagnosis of PTSD and 
notes that the veteran related seeing bodies burning and 
being traumatized by an explosion that nearly killed him and 
hurt other soldiers close to him.  

The remaining issue for consideration is whether the veteran 
has met his burden of proof in establishing that the claimed 
in-service stressors actually occurred.  The veteran's 
service records do not clearly reflect that he was engaged in 
combat with the enemy and he has not received any 
commendations or citations for combat with the enemy.  
Therefore, the lower burden of proof for combat veterans does 
not apply in this case.

However, service records document the veteran's assignment to 
the Company D, 15th Engineering Battalion, 9th Infantry 
Division, in August 1967 and Company B, 15th Engineering 
Battalion, 9th Infantry Division, in September 1967.  These 
records also reflect that he participated in the Vietnam 
Counter Offensive Phase II and sustained fragmentation wounds 
of both arms and legs in February 1968.  

In this regard, it is noted that the Court has held that the 
fact that a veteran was stationed in a unit that was present 
while attacks occurred would strongly suggest that he was, in 
fact, exposed to the attacks.  In other words, the veteran's 
presence on during the Vietnam Counter Offensive Phase II 
corroborates his recollection of the stressful incident, in 
which he witnessed burning bodies, which caused his PTSD.  
See Pentecost v. Principi, 16 Vet. App. 124 (2002).  The 
Court has also held that although a noncombat veteran's 
testimony alone is insufficient proof of a stressor, there 
need not be corroboration of every detail.  See Moreau v. 
Brown, 9 Vet. App. 389, 396 (1996); Suozzi v. Brown, 10 Vet. 
App. 307, 311 (1997).  However, sustained fragmentation 
wounds of both arms and legs in February 1968 clearly support 
the veteran's claim of exposure to stressors during service. 

The Board concludes that the veteran's alleged in-service 
stressor, the witnessing of burning of bodies, has been 
sufficiently verified with independent evidence.  The medical 
evidence includes a diagnosis of PTSD related this stressor.  
Thus, upon resolving all reasonable doubt in the veteran's 
favor, service connection for PTSD is warranted.  38 U.S.C.A. 
§ 1110; 38 C.F.R. §§ 3.201, 3.303(d), 4.125.  The extent of 
this disorder is not at issue before the Board at this time. 

Seizure Disorder

With respect to the claim of service connection for a seizure 
disorder, it is noted that epilepsy may be presumed to have 
been incurred in service if it was manifested to a degree of 
10 percent or more within a year from the date of separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.

The veteran's service medical records do not indicate or 
otherwise suggest that the veteran had any seizure disorder 
in service.  Furthermore, the veteran does not contend 
otherwise.  The post-service clinical data on file reveal 
that the veteran's seizure disorder was first clinically 
demonstrated in December 2002, many years after his service 
separation.  The first clinical indication of a seizure 
disorder is consequently too remote in time from service to 
be attributed thereto on either a direct or presumptive 
basis.

The Board must note the lapse of many years between the 
veteran's separation from service and the first treatment for 
the claimed disorder.  The United States Court of Appeals for 
the Federal Circuit has determined that such a lapse of time 
is a factor for consideration in deciding a service 
connection claim.  Maxson v. Gober, 230 F.3rd 1330, 1333 
(Fed. Cir. 2000).

Based on the above, the Board must find that service medical 
records and post-service medical records, which indicate a 
disorder that began many years after service with no 
connection to service, provide evidence against this claim.

With regard to the veteran's own opinion that his seizure 
disorder is related to his military service, the Board must 
find that the veteran is not medically qualified to make such 
a determination.  The veteran does not have the medical 
expertise to associate his current disorders with his period 
of active duty service.  See Bostain v. West, 11 Vet. 
App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992); see also Routen v. Brown, 10 Vet. App. 183, 
186 (1997) ("a layperson is generally not capable of opining 
on matters requiring medical knowledge").

In sum, the weight of the evidence demonstrates that the 
veteran's seizure disorder began many years after his active 
service and was not caused by any incident of service.  As 
the preponderance of the evidence is clearly against the 
claim, the benefit of the doubt doctrine does not apply, and 
the claim must be denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990). 

Increased Rating for Diabetes Mellitus, Type II

Service connection was granted for diabetes mellitus by a 
February 2003 rating decision, which assigned a 20 percent 
rating for this disability under 38 C.F.R. § 4.119; 
Diagnostic Code 7913, effective from October 16, 2002, the 
date of receipt of the veteran's claim.  In July 2003, the 
veteran formally appealed the RO's February 2003 rating 
decision, which assigned this initial disability rating.

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

The current appeal arises from the rating assigned following 
the initial grant of service connection for the veteran's 
diabetes mellitus.  In Fenderson v. West, 12 Vet. App. 119 
(1999), the Court noted a distinction between a claim for an 
increased rating for a service-connected disability and an 
appeal from the initial rating assigned for a disability upon 
service connection.  In this claim, the RO assigned a 20 
percent rating for diabetes mellitus, effective from October 
16, 2002.  The Board will evaluate the level of impairment 
due to the veteran's diabetes mellitus disability throughout 
the entire time of the claim as well as consider the 
possibility of staged ratings. 

Under 38 C.F.R. § 4.119; Diagnostic Code 7913, a 20 percent 
rating requires insulin and a restricted diet, or oral 
hypoglycemic agent and restricted diet.  A 40 percent rating 
is warranted when the disease requires the taking of insulin, 
a restricted diet, and regulation of activities.  A 60 
percent rating requires the taking of insulin, a restricted 
diet, and regulation of activities with episodes of 
ketoacidosis or hypoglycemic reactions requiring one or two 
hospitalizations per year or twice a month visits to a 
diabetic care provider, plus complications that would not be 
compensable if separately evaluated.  A total schedular (100 
percent) rating for diabetes mellitus requires more than one 
daily injection of insulin, restricted diet, and regulation 
of activities (avoidance of strenuous occupational and 
recreational activities) with episodes of ketoacidosis or 
hypoglycemic reactions requiring at least three 
hospitalizations per year or weekly visits to a diabetic care 
provider, plus either progressive loss of weight and strength 
or complications that would be compensable if separately 
evaluated.  See 38 C.F.R. § 4.119, Diagnostic Code 7913.

In this case, the evidence of record, including VA 
examination reports and VA and private treatment records, 
reflects that the veteran is not required to take insulin.  
These records further reflect that the veteran has been 
prescribed an oral hypoglycemic agent and advised of a 
diabetic diet; however, the records do not show that the 
veteran's activities are regulated because of his diabetes 
mellitus.  Thus, the Board finds that the post-service 
medical records, as a whole, provide evidence against this 
claim.  During his Travel Board hearing, the veteran 
testified that he is not required to take insulin.  
Accordingly, the Board finds that the evidence does not 
support the assignment of an evaluation in excess of 20 
percent disabling for the veteran's service-connected 
diabetes mellitus.  

The Board has considered whether a "staged" rating is 
appropriate.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  The record, however, does not support assigning 
different percentage disability ratings during the time 
period in question.  No medical record would support such a 
finding and all medical records, as a whole, provide evidence 
against such a finding. 

Duties to Notify and Assist

Notice, as required by the Veterans Claims Assistance Act of 
2000 (VCAA), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits and must:  (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the claimant' 
s possession that pertains to the claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

The Board notes that the veteran was notified of the 
provisions of the VCAA and how it applied to his claims for 
service connection for a seizure disorder and PTSD by 
correspondence dated in February 2003 and March 2003, 
respectively.  These letters were provided to the veteran 
prior to the June 2003 rating decision.  The VCAA notice with 
respect to the seizure disability and PTSD claims is 
therefore timely.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

Moreover, with respect to the PTSD claim, there is no 
detriment to the veteran as a result of any failure to fully 
comply with VCAA in view of the fact that the full benefit 
sought by the veteran is being granted by this decision of 
the Board.

With respect to the issue of entitlement to an initial 
disability rating in excess of 20 percent for diabetes 
mellitus, type II, it is noted that the veteran was notified 
of the provisions of the VCAA by letter dated in November 
2002.  This notice letter referred to the veteran's claim for 
service connection rather than to his claim for a higher 
initial evaluation for his service- connected disability.  
However, by letter dated in June 2003, the veteran was 
informed of the requirements needed to establish entitlement 
to a TDIU.  The Board notes that this notification would also 
apply to the "downstream" issue of entitlement to an 
increased rating.  See VAOPGCPREC 8-03; 69 Fed. Reg. 25180 
(2004).  The June 2003 letter informed the veteran that the 
he may submit evidence showing that his service connected 
diabetes mellitus, type II, had increased in severity.  In 
addition, the March 2004 Statement of the Case notified the 
veteran of the requirements for an increased rating for 
diabetes, to include the schedular criteria. 

The Board is aware of the recent decision in Dingess v. 
Nicholson, No. 01-1917 (U.S. Vet. App. March 3, 2006) 
(Hartman, No. 02-1506) regarding notice requirements.  Based 
on a review of this decision, the Board finds no basis to 
remand this issue to the RO for additional development.  
Simply stated, based on the notice already provided to the 
veteran cited above, a further amended notice to the veteran 
would not provide a basis to grant an evaluation in excess of 
20 percent for diabetes.  Moreover, neither the veteran nor 
his representative has made any showing or allegation that 
the content of the VCAA notice resulted in any prejudice to 
the veteran.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005) (the appellant bears the initial burden of 
demonstrating VA's error in the adjudication of a claim and 
how that error was prejudicial).  

As discussed above, the Board finds that the RO has 
ultimately provided all notice required by § 5103(a).  
Therefore, any failure to make a specific request in the VCAA 
letter is non-prejudicial, harmless error.  Bernard v. Brown, 
4 Vet. App. 384, 392-94 (1993).  See Sutton v. Brown, 9 Vet. 
App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless 
error). 

The veteran's medical records are in the file, he has been 
afforded VA examinations, and testified at a Travel Board 
hearing.  The appellant has not indicated that there are any 
outstanding records pertaining to his claims.  

With regard to the claim of service connection for a seizure 
disorder, the Board finds that the evidence, discussed above, 
which indicates that the veteran did not receive treatment 
for the claimed disorder during service or that there is any 
competent medical evidence showing or indicating a nexus 
between service and the disorder at issue, warrants the 
conclusion that a remand for an examination and/or opinion is 
not necessary to decide the claim.  See 38 C.F.R. § 3.159 
(c)(4).  As service and post-service medical records provide 
no basis to grant this claim, and provide evidence against 
the claim, the Board finds no basis to obtain a VA 
examination.

The Board notes that an etiological opinion has not been 
obtained.  However, the Board finds that the evidence, 
discussed above, which indicates that the veteran did not 
receive treatment for the claimed disorder during service or 
that there is any competent medical evidence showing or 
indicating a nexus between service and the disorder at issue, 
warrants the conclusion that a remand for an examination 
and/or opinion is not necessary to decide the claim.  See 38 
C.F.R.  § 3.159 (c)(4) (2005).  As service and post-service 
medical records provide no basis to grant this claim, and 
provide evidence against the claim, the Board finds no basis 
for a VA examination to be obtained.

Upon consideration of the foregoing, the Board finds that VA 
has satisfied its duties to notify and assist, and additional 
development efforts would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  Accordingly, the 
appellant has not been prejudiced by the Board's adjudication 
of his claims.

ORDER

Entitlement to service connection for PTSD is granted.

Entitlement to service connection for a seizure disorder is 
denied.

An initial rating greater than 20 percent for diabetes 
mellitus, type II, is denied.


REMAND

With respect to the veteran's claim for a TDIU, the Board 
finds that the RO must reconsider this claim in light of the 
grant of service connection for PTSD in the above decision.  
Moreover, the record reflects that the veteran is currently 
not working; however, it is not clear whether this 
unemployment is the result of symptomatology associated 
solely with his service-connected disabilities.  Therefore, 
an opinion should be obtained as to whether the veteran is 
unemployable as a result of his service-connected 
disabilities.

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded an 
examination to determine whether his 
service-connected disabilities prevent 
him from working.  It is imperative that 
the examiner review the pertinent medical 
evidence and a copy of this REMAND.  The 
examiner should determine the current 
severity of the veteran's service-
connected PTSD, skin disorder, diabetes, 
peripheral neuropathy, toenail problems 
and report clinical findings in terms of 
the criteria for rating these disorders.  
The examiner is requested to offer an 
opinion as to whether it is at least as 
likely as not that the veteran's service-
connected disabilities are of such 
severity that he is unable to obtain or 
maintain substantially gainful employment 
solely as a result of such disabilities, 
without regard to his age or any 
nonservice-connected disorders (which 
should be noted).   

2.  The RO should again adjudicate the 
issue of entitlement to TDIU in view of 
the grant of service connection for PTSD 
and the nature and extent of his other 
service connected disorders.  If the 
benefit sought is denied, the veteran and 
his representative should be provided 
with a supplemental statement of the case 
and afforded a reasonable opportunity to 
respond thereto.  The case should then be 
returned to the Board for further 
appellate consideration. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
	JOHN J. CROWLEY
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


